Citation Nr: 0029905	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg with injury to Muscle 
Group XI, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a gun 
shot wound of the right arm with injury to Muscle Group VI, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's shell fragment wound residuals of the right 
leg are consistent with a well-healed 1-centimeter scar with 
a small amount of atrophy underneath and no more than 
moderate muscle injury in Muscle Group XI.  

3.  The veteran's shell fragment wound residuals of the right 
arm are consistent with a well-healed scar with slight 
atrophy of the muscles underneath, a range of motion in the 
elbow from 20 to 130 degrees, loss of biceps reflex and no 
more than moderate injury to Muscle Group VI.  

4.  The veteran has a medical history that is consistent with 
debridement, but there is no indication of prolonged 
infection, sloughing of soft parts, intermuscular 
cicatrization, and the entrance and exit scars are not large.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound residuals of the right leg have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Code 5311 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for gunshot wound residuals of the right arm have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10,  4.40, 
4.45, 4.55, 4.56, 4.59, 4.71, Plate I, 4.71a, 4.73, Codes 
5306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Background

Initially, I note all appropriate development has been 
accomplished and that VA.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a shell fragment wound of the right leg affecting Muscle 
Group XI in a rating decision, dated in January 1946.  An 
evaluation of 10 percent was assigned.  The rating was based 
on the veteran's service medical records that show that the 
veteran was wounded in action in August 1944.  As reported, 
he sustained a severe penetrating wound in the posterolateral 
aspect of the lower right leg.  In addition, he suffered an 
incomplete, moderate fracture of the mid-fibula on the right 
due to the shrapnel injury.  A September 1944 report shows 
that the veteran had retained foreign bodies in the right 
lower leg.  

Over the course of his treatment the veteran underwent 
debridement of the wound and the application of a plaster 
cast.  The September 1944 clinical report shows that the 
veteran had a well-healed scar in the lower third of the 
right leg.  He complained of pulling in this area upon 
flexion of the leg.  Flexion was limited to 45 degrees.  
There was no other limitation of motion.  

The rating of 10 percent has been in effect since the 
veteran's discharge from active service in October 1954.  
Consequently, this rating is protected.  38 C.F.R. § 3.951.  

The originating agency granted service connection for a 
gunshot wound of the right arm in a May 1948 rating decision.  
A noncompensable evaluation was assigned originally.  The 
grant of benefits was based on service medical records that 
show that in March 1945, the veteran was wounded in the right 
arm by a 31 caliber rifle bullet as a result of enemy action.  
The right arm wound was located on the posterior aspect, on 
the extension surface at the lower 1/3 of the right arm. 
Apparently, the bullet entered at the medial end and exited 
at the lateral end, leaving a 4-centimeter subcutaneous 
tract.  The wound was debrided.  In the following month, the 
veteran underwent secondary closure of the right arm wound.  
By mid-April, it was noted that the sutures had been removed 
and the wound was healed.  

The veteran was afforded a 10 percent rating for moderate 
muscle injury resulting from the gunshot wound of the right 
arm by a Board decision, dated in August 1954.  Entitlement 
was granted under the provisions of 38 C.F.R. § 4.73, Code 
5306 for injury to Muscle Group VI.  The October 1954 rating 
decision reflects the assignment of the 10 percent rating 
effective February 25, 1954.  Consequently, this rating is 
protected.  38 C.F.R. § 3.951.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating muscle injuries were amended effective 
July 3, 1997.  62 Fed. Reg. 30238 (1997).  In Karnas v 
Derwinski, 1 Vet. App. at 312-13, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that, when there 
has been a change in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VA O.G.C. Prec 11-97.  
According to the cited opinion, when there is a pertinent 
change in a regulation while a claim is on appeal to the 
Board, the Board must take two sequential steps.  First, the 
Board must determine whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
the Board must apply the more favorable provision to the 
facts of the case.  

I note in addition that the VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000) addresses the subject of retroactive 
applicability of revised rating schedule criteria to 
increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3)  the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  

Slight changes were made to the relevant portions of the 
pertinent regulation.  The diagnostic codes were unchanged.  
A 10 percent rating for muscle injury of the leg consisting 
of injury to Muscle Group XI requires moderate muscle injury.  
The next higher evaluation of 20 percent requires moderately 
severe disability.  38 C.F.R. § 4.73, Code 5311.  Likewise, a 
10 percent rating for injury of the arm involving Muscle 
Group VI requires moderate muscle injury.  The next higher 
evaluation of 20 percent requires moderately severe 
disability in Muscle Group VI.  38 C.F.R. § 4.73, Code 5306.  

Under 38 C.F.R. § 4.56 (1997), moderate disability of muscles 
would result form this type of injury: through and through or 
deep penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment, which are to be 
considered as of at least moderate degree, absence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  The history and 
complaint would be service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  The record would include consistent 
complaint on record from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.  The objective findings would include linear or 
relatively small entrance and (if present) exit scars, so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and 
definite weakness or fatigue in comparative tests.

A moderately severe disability would result from a through-
and through or deep penetrating wound by a high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The history would 
include service department or other records showing a 
prolonged period of hospitalization in service for treatment 
of a wound of severe grade and complaints of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of an inability to keep up with the work requirements 
is to be considered, if present.  Objective findings would 
include entrance and exit scars relatively large and so 
situated as to indicate the track of missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscle compared 
with the sound side.  Tests of strength and endurance would 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).  

Under the revised regulation, moderate disability of muscles 
results from this type of injury:  Through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint is of service 
department record or other evidence of in-service treatment 
for the wound.  There is record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are defined at paragraph (c) as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
objective findings would be entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  There would be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1999).  

Moderately severe disability of muscles would result from 
this type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1999).


2.  Residuals of a Shell Fragment Wound of the Right Leg.

The veteran and his representative contend that the veteran's 
shell fragment wound residuals of the right leg consist of 
pain, limitation of motion and atrophy of the calf muscles.  

In the instant case, neither the old nor the amended version 
is more favorable.  The veteran's history of injury is more 
consistent with moderate disability under both versions.  The 
veteran underwent debridement, but did not experience 
prolonged infection, sloughing of soft parts or intermuscular 
cicatrization.  Moreover, his entrance and exit scars are not 
large.  

The veteran underwent VA muscle examination in July 1996 at 
which time, it was noted that the veteran had a small, 1 
centimeter scar about one half of the way up on the right 
calf on the posterior aspect.  There was a small amount of 
atrophy in the tissue underneath.  In addition, the examiner 
noted that it was doubtful that any significant amount of 
nerve or artery damage resulted from the service-connected 
shell fragment wound.  Moreover, the veteran is advised that 
a muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  
38 C.F.R. § 4.55(a).  

Also, there is no indication of limitation of motion that 
would warrant a higher rating under the provisions of 
38 C.F.R. § 4.71a.  The residual scar on the right calf was 
well healed and there is no indication that it was painful or 
otherwise symptomatic.  Hence, the veteran does not qualify 
for a separate rating under the provisions of 
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In addition, 
the record contains no objective evidence of functional loss 
due to pain that would be equivalent to an evaluation in 
excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Although the veteran demonstrated atrophy in the right leg, 
neither his medical records and reports nor his statements 
show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  The examiner in 
the July 1996 VA examination report, when making reference to 
the residuals of the shell fragment wound of the right leg, 
stated, "He [the veteran] walks quite well and I expect that 
there is minimal result from that particular injury."  

The Board concludes the preponderance of the evidence is 
against the claim for an increased schedular rating for 
residuals of a shell fragment wound of the right leg.  

3.  Residual of a Gunshot Wound of the right arm.

The veteran and his representative contend that the service-
connected residuals of the gunshot wound of the right arm 
consist of pain, limitation of motion and atrophy of the 
right arm.  

With respect to this disability, neither the old nor the 
amended version is more favorable.  The veteran's history of 
injury is more consistent with moderate disability under both 
versions.  The veteran's medical history is consistent with 
debridement, but there is no indication of prolonged 
infection, sloughing of soft parts, intermuscular 
cicatrization.  Moreover, entrance and exit scars are not 
large.  

The veteran underwent VA muscle examination in July 1996.  
Examination of the right upper arm and forearm then showed a 
well-healed scar with some slight atrophy of the muscles 
underneath.  The July 1996 VA examination report and the May 
2000 statement from L. W. Harris, M.D. show that the veteran 
demonstrated a loss of biceps reflex which appeared to be 
related to his combat injury.  

Nevertheless, the veteran is advised that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  

When the veteran underwent VA muscle examination in July 
1996, he demonstrated a range of motion from about 15 or 20 
degrees to 140 in the right elbow.  Normal values range from 
zero degrees of extension to 145 degrees of flexion.  
38 C.F.R. § 4.71, Plate I.  A 10 percent rating for 
limitation of motion in the elbow requires extension limited 
to 45 degrees and flexion limited to 100 degrees.  

A May 2000 statement from Dr. Harris is to the effect that 
the veteran was unable to fully extend the right elbow. The 
veteran demonstrated a range of motion from 20 to 130 degrees 
with definite limitation of extension. 

Thus, the veteran does not meet the minimal requirements for 
a separate rating of 10 percent for limitation of motion.  
See Esteban, supra.  There is no indication of limitation of 
motion that would warrant a higher rating under the 
provisions of 38 C.F.R. § 4.71a.  Moreover, the residual scar 
on the right arm was well healed and there is no indication 
that it was painful or otherwise symptomatic.  Hence, the 
veteran does not qualify for a separate rating under the 
provisions of 38 C.F.R. § 4.118, Codes 7803, 7804, 7805.  See 
Esteban, supra.  

In addition, the record contains no objective evidence of 
functional loss due to pain that would be equivalent to an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Although the veteran has been noted to have some atrophy, 
neither his medical records nor his statements show the 
presence of such factors as weakened or abnormal movement, 
excess fatigability; incoordination, pain on movement, 
swelling, deformity, instability of station, disturbance of 
locomotion, or interference with sitting, standing, or 
weight-bearing to a degree that would warrant the assignment 
of a higher rating.  The preponderance of the evidence is 
against a schedular evaluation in excess of 10 percent for a 
gunshot wound of the right arm.  

4.  Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for his service-
connected disabilities.  In addition, he has not demonstrated 
marked interference with his employment due to his service-
connected disabilities.  While his medical conditions can be 
expected to have some impact on his earning capacity, the 
veteran is advised that evaluations of 10 percent are 
indicative of the type of impairment currently demonstrated.  
In view of the foregoing, there is currently no basis for 
consideration of a higher evaluation on extraschedular 
grounds.  


ORDER

An increased rating for residuals of a shell fragment wound 
of the right leg with injury to Muscle Group XI is denied.  

An increased rating for residuals of a gunshot wound of the 
right arm, with injury to Muscle Group VI is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

